19 Ill. App. 3d 771 (1974)
312 N.E.2d 805
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
MICHAEL McDANIEL, Defendant-Appellant.
No. 59103.
Illinois Appellate Court  First District (2nd Division).
May 14, 1974.
*772 *773 James J. Doherty, Public Defender, of Chicago (S.K. Horn and George L. Lincoln, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and John B. Adams, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.